The Opinion of the Court was delivered by Caton, J. In this case we are again called upon to review a decision of the Circuit Court overruling a motion to set aside a-default. That such decision cannot be assigned for error has been so often decided by this Court that it is unnecessary to discuss the question again. And since the decision of Wallace v. Jerome, 1 Scam. 524, it can hardly be expected that any case of hardship will ever form an exception to the rule. This was the only exception taken in the Circuit Court and the only question presented by the record. The judgment is affirmed with costs. Judgment affirmed.